DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement, filed 24 February 2021, complies with the provisions of 37 CFR 1.97, 1.98. It has been placed in the application file, and the information referred to therein has been considered as to the merits1.  An initialed and dated copy of Applicant’s IDS form 1449- Paper No 20210224, is attached to the instant Office action.

EXAMINER’S AMENDMENT
	Please renumber claims 1, 4-9 and 14 as claims 1-8, respectively.
		
REASONS for ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art and the references disclosed in the PTO 892 and searched by the examiner does not disclose or teaches “wherein combining the predictions further comprises inputting an object image into the domain-constrained machine learning model wherein, for the object image, the domain- constrained machine learning model generates an output prediction vector, 
wherein, for the object image, the domain-constrained machine learning model performs the following:
generating an output prediction vector represented by the probabilities of that object image belonging to a recognizable class, and 

wherein the normalizing is performed using the following formula:

    PNG
    media_image1.png
    133
    558
    media_image1.png
    Greyscale

where P is a domain constrained output prediction vector. D is a set of object classes, and p is a probability of an object image belonging to a recognizable class” or equivalent features recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554.  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JOHN W LEE/Primary Examiner, Art Unit 2664                                                                                                                                                                                                        






    
        
            
        
            
        
            
    

    
        1 See MPEP § 609